Citation Nr: 0316078	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 from June 6, 1998, to include a 
claim of entitlement to service connection for a cataract and 
glaucoma in the left eye.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a corneal scar with decreased vision in the left 
eye.  


REPRESENTATION

Appellant represented by:	Jeremy T. Robin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
November 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to a temporary total 
rating for convalescence pursuant to 38 C.F.R. § 4.30 from 
June 6, 1998 and entitlement to a rating in excess of 10 
percent for residuals of a corneal scar with decreased vision 
in the left eye.  

In November 1999, the Board remanded the case to obtain a VA 
eye examination, which was accomplished in October 2000.  
This matter is now before the Board for appellate review.  

Appellate consideration of the issue of entitlement to a 
rating in excess of 10 percent for residuals of a corneal 
scar with decreased vision in the left eye will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1. The evidence does not show in-service manifestation of a 
cataract or glaucoma in the left eye, and neither is 
otherwise related to service.

2. No relationship between a left eye cataract and a service-
connected residual left corneal scar is demonstrated.
 
3. The service-connected residual left corneal scar has the 
effect of increasing the severity of glaucoma of the left 
eye.

4.  The cataract extraction surgery on June 5, 1998 and the 
convalescence from June 6, 1998 resulted from an age-related 
cataract in the left eye and was unrelated to the service-
connected corneal scar with decreased vision in the left eye.  


CONCLUSIONS OF LAW

1.  A cataract in the left eye was not incurred in or 
aggravated by active service and are not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2002).
  
2.  Glaucoma is proximately due to the service-connected left 
corneal scar with decreased vision.  38 U.S.C.A. 5107 (West 
2002); 38 C.F.R. § 3.306, 3.310 (2002).  

3.  A temporary total rating for convalescence from June 6, 
1998 is not warranted.  38 U.S.C.A. § 5107, 5110(b)(2) (West 
2002); 38 C.F.R. § 4.30 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim of entitlement to a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 from June 6, 1998, 
to include entitlement to service connection for a cataract 
and glaucoma in the left eye, may be adjudicated on the 
merits because the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence  that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA eye examinations in August 1998 and 
October 2000.  The veteran and his representative filed 
several lay statements with the RO, and he provided sworn 
testimony at an August 1999 travel board hearing.  The 
Board's October 2002 letter informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to a temporary total rating for convalescence 
pursuant to
38 C.F.R. § 4.30 from June 6, 1998, to include
entitlement to service connection for a cataract and glaucoma 
in the left eye

On June 5, 1998, the veteran underwent eye surgery to extract 
a cataract from his left eye, and a week later, he filed an 
informal application for a temporary total rating for 
convalescence from June 6, 1998.  The October 1998 rating 
decision denied entitlement to the temporary total rating, 
and the veteran perfected a timely appeal.  The veteran 
contends that his convalescence from June 6, 1998 resulted 
from a cataract and glaucoma in the left eye, which he 
believes is secondary to service-connected residuals of a 
corneal scar with decreased vision in the left eye.  

A temporary total rating for convalescence is assigned if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a).  

It is undisputed that the June 5, 1998 eye surgery was to 
extract a cataract from the left eye and that the 
convalescence from June 6, 1998 resulted from the June 5, 
1998 surgery.  Thus, the veteran will be entitled to a 
temporary total rating for convalescence from June 6, 1998 
only if service connection is warranted for the cataract in 
the left eye.  While considering this issue, the Board will 
also address whether service connection is warranted for 
glaucoma in the left eye.  The veteran has repeatedly 
asserted that a cataract and glaucoma in the left eye 
resulted from service-connected residuals of a corneal scar 
with decreased vision in the left eye.  

To establish service connection for a cataract and glaucoma 
in the left eye, the veteran must show that a current 
cataract and glaucoma in the left eye was contracted in the 
line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current cataract and glaucoma in the 
left eye, show in-service manifestation of the cataract and 
glaucoma in the left eye, and provide a nexus opinion by a 
medical professional that the current cataract and glaucoma 
in the left eye resulted from the in-service manifestation of 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish service connection as secondary to a 
service-connected disability, which is the theory the veteran 
asserts, the veteran must present evidence of the current 
cataract and glaucoma in the left eye and provide a nexus 
opinion by a medical professional that the current cataract 
and glaucoma in the left eye resulted from a service-
connected disability.  See 38 C.F.R. § 3.310(a).  

The veteran has already proven that he had a current cataract 
and glaucoma in his left eye immediately before his June 6, 
1998 convalescence.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The VA doctor who performed the June 5, 1998 
cataract extraction surgery attributed the veteran's 
decreased vision over the last year to a cataract in the left 
eye and noted that the veteran had a history of well-
controlled glaucoma.  VA examiners from August 1998 to 
October 2000 also noted advanced glaucoma in the left eye.  

Direct service connection cannot be granted because the 
claims folder shows no in-service manifestation of a cataract 
or glaucoma in the left eye.  At his December 1945 enlistment 
examination, the veteran had no eye abnormalities.  After he 
received the service-connected corneal scar during an 
unprovoked knife attack in July 1946, the veteran's eyes were 
treated and examined about ten times over the next four 
months but none of the military examiners noted a cataract or 
glaucoma.  At his November 1946 separation examination, there 
was still no mention of a cataract or glaucoma in the left 
eye.  After reviewing the claims folder, the October 2000 VA 
examiner confirmed that there was no evidence of glaucoma in 
the left eye following the July 1946 knife attack, and he 
attributed the veteran's current glaucoma to aging.  Direct 
service connection cannot be established in the absence of 
in-service manifestation of a cataract and glaucoma in the 
left eye.  See Hickson, 12 Vet. App. at 253.  

Likewise, service connection on a secondary basis cannot be 
granted for a cataract in the left eye because the claims 
folder includes no medical opinion to that effect. In a 
statement dated in June 1998, Navaneet Singh Chailert 
Borisuth, M.D., Ph.D., related that the veteran had been 
evaluated at his eye clinic the previous month due to 
decreased vision in the left eye. He added that this 
decreased left eye vision could not be attributed to either 
primary open angle glaucoma or to the left corneal scar. It 
was felt the veteran would benefit from cataract extraction 
with intraocular lens implantation. Further, the VA physician 
who examined the veteran in October 2000 there was no 
information to indicate the veteran experienced lens 
opacities in the left eye following the inservice trauma. 
Accordingly, service connection for a cataract in the left 
eye on a secondary basis is not in order. The weight of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. §§ 1110, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.310; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990). Because service connection is 
not in order for the cataract in the left eye that caused the 
convalescence from June 6, 1998, there is no basis upon which 
to grant a temporary total rating for convalescence from June 
6, 1998.  See 38 C.F.R. § 4.30(a).  

  
Noting that current glaucoma exists in both eyes, the October 
2000 VA examiner opined that glaucoma in the veteran's left 
eye resulted from aging. The examiner went on to say, 
however, that the location of the trauma in the left eye 
could certainly compromise some of the anterior chamber angle 
and make the glaucoma worse and/or more diffcult to manage. 
His intraocular pressures on minimal medications suggested 
this had been he case up to then. In view of this opinion, it 
can be presumed that the service-connected left corneal scar 
has increased the severity of the left eye glaucoma, which as 
a result warrants service connection. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.310; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).
   





ORDER

Entitlement to service connection for a cataract in the left 
eye is denied.  

Entitlement to service connection for glaucoma in the left 
eye is granted.  

Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 from June 6, 1998 is denied.  


REMAND

The VA has a duty to assist the veteran in obtaining a 
current VA visual acuity examination because the last one 
took place in October 2000, well over two years ago.  The VA 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  

In view of the above allowance, and to ensure that the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the increased rating claim, the case is 
remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA visual acuity examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner before the examination.  

The VA examiner should conduct a visual 
acuity examination and all other 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to a full description of the effects 
of residuals of a corneal scar with 
decreased vision in the left eye and 
glaucoma of the left eye upon the 
veteran's ordinary activity, including 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  The RO should review 
the requested examination report and 
medical opinion to ensure that is 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 10 percent for 
residuals of a corneal scar with 
decreased vision and glaucoma in the left 
eye based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

